DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/20/2021 has been entered.
Response to Amendment
With regards to the amendment filed on 09/20/2021, all the requested changes to the claims have been entered.  Applicant’s constructive efforts to advance prosecution are appreciated.  Claim(s) 2-18 and 20-24 are pending.
Response to Arguments
Applicant’s arguments, see pages 6-7, filed 09/20/2021, with respect to the rejection(s) of claim(s) 2-18, 20, and 21 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new ground(s) of rejection are made in view of a different interpretation of the previously applied Lu reference and also in view of newly found prior art.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 2-18 and 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent No. 7,572,065 to Lu et al. (hereinafter “Lu”).  Lu was applied in a prior Office action.
In re claim 2, Lu discloses a fiber optic plug connector, see FIGS. 1-19, comprising: 
a connector (32) including a connector arrangement comprising housing (39) that axially extends from a front end (52) to a rear end (54), the connector arrangement comprising housing (39) defining a rear cable entrance location/body (36), the front end (52) of the connector arrangement comprising housing (39) defining a front connector portion (56) at which a ferrule (100) is at least partially enclosed, the ferrule (100) configured to support an optical fiber; 
a seal (49) mounted on an exterior of the connector arrangement comprising housing (39), the seal (49) being a radial seal (49) positioned within a circumferential groove (112) defined around the exterior of the connector arrangement comprising housing (39); and 
an adapter (34) comprising a threaded region (66) disposed at an exterior of the connector arrangement comprising housing (39) at a location axially between the ferrule (100) and the seal (49), as seen in FIG. 17, the threads (66) being non-rotatable relative to the front connector portion (56) of the connector arrangement including the threads (66) being non-rotatable relative to the ferrule once the connector (32) is mechanically interlocked with the adapter (34).  See col. 2, line 60 to col. 11, line 27 of Lu for further details. 

In re claim 3, as seen in FIGS. 5, 12, and 17 of Lu, the front connector portion (56) has a smaller transverse cross-section than the threaded region (66).

In re claim 4, the threaded region (66) is defined by a separate piece (45) from the front 

In re claim 5, the connector arrangement comprising housing (39) defines a forward-facing shoulder (124/125) disposed rearward of the seal (49) as seen in FIG. 7.

In re claim 6, the forward-facing shoulder (124/125) is forwardly offset from the rear end (54) of connector arrangment as seen in FIG. 7.

In re claims 7-8, the forward-facing shoulder (124/125) provides an abutment surface capable of engaging a surface of a receptacle/optical adapter/crimp band (38) into which the front connector portion (56) of the connector arrangement comprising housing (39) is received.

In re claim 9, as seen in FIG. 7, the forward-facing shoulder (124/125) is defined by a radially extending flange.

In re claim 10, the front connector portion (56) defines an SC plug interface because it interfaces with an SC connector (33).

In re claim 11, as seen in FIG. 5, the connector arrangement comprising housing (39) also includes a plurality of separate pieces (34, 38, 39, 41) that are operatively coupled together.
In re claim 12, a portion of one of the separate pieces (38) radially overlaps with a portion of 

In re claim 13, as seen in FIG. 14, a first of the separate pieces (34) snap-fits to the front portion (56) of second piece (39).

In re claim 14, Lu further discloses an outer component/nut (46) defining a passage through which the front connector portion (56) extends when the outer component (46) is mounted to the connector arrangement comprising housing (39), the outer component (46) being configured to screw onto the threaded region (66).

In re claim 15, Lu further discloses a lock nut (46) as claimed.

In re claim 16, Lu further discloses an optical cable (20) including an optical fiber (222), the optical cable (20) being secured to the rear cable entrance location (36) of the connector arrangement comprising housing (39), the optical fiber (222) being supported by the ferrule (100).

In re claims 17, 18, and 20, the sealing tube (106) of Lu reads upon the seal member and/or heat shrink tube as claimed.

In re .
Claim(s) 2-9, 11-17, 21, and 24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Patent No. 7,645,162 to Kadar-Kallen et al. (hereinafter “Kadar-Kallen”).  
In re claim 2, Kadar-Kallen discloses a fiber optic plug connector, see FIGS. 1-12, comprising: 
a connector (102) including a connector arrangement comprising plug (114) that axially extends from a front end (142) to a rear end (144), the connector arrangement comprising plug (114) defining a rear cable entrance location/body (36), the front end (142) of the connector arrangement comprising plug (114) defining a front connector portion (115) at which a ferrule (FIG. 4, FIG. 5) is at least partially enclosed, the ferrule (FIG. 4, FIG. 5) configured to support an optical fiber; 
a seal (stop 210) mounted on an exterior of the connector arrangement comprising plug (114), the seal (210) being a radial seal (210) positioned within a circumferential groove (FIG. 4) defined around the exterior of the connector arrangement comprising plug (114); and 
an inner body (118) comprising a threaded region, as seen in FIG. 8, disposed at an exterior of the connector arrangement comprising plug (114) at a location axially between the ferrule and the seal (210), as seen in FIG. 4, the threads shown in FIG. 8 being non-rotatable relative to the front connector portion (115) of the connector arrangement including the threads shown in FIG. 8 being non-rotatable relative to the ferrule once the key member (268) is mated with the slot (266).  See col. 2, line 54 to col. 7, line 14 of Kadar-Kallen for further details. 

In re claim 3, as seen in FIG. 4 of Kadar-Kallen, the front connector portion (115) has a smaller transverse cross-section than the threaded region shown in FIG. 8.

In re claim 4, the threaded region shown in FIG. 8 is defined by a separate piece (118) from the 

In re claim 5, the connector arrangement comprising plug (114) includes a cable fitting (108) that defines a forward-facing shoulder disposed rearward of the seal (210) as seen in FIG. 10.

In re claim 6, the forward-facing shoulder of the cable fitting (108) is forwardly offset from the rear end (144) of the connector arrangement as seen in FIGS. 9-10.

In re claims 7-8, the forward-facing shoulder defined by cable fitting (108) provides an abutment surface capable of engaging a surface of a receptacle/optical adapter/housing (120) into which the front connector portion (115) of the connector arrangement comprising plug (114) is received.

In re claim 9, as seen in FIG. 10, the forward-facing shoulder of the cable fitting (108) is defined by a radially extending flange.

In re claim 11, as seen in FIGS. 2-5, the connector arrangement comprising plug (114) also includes a plurality of separate pieces (115, 116, 118, 120, 202) that are operatively coupled together.

In re claim 12, a portion of one of the separate pieces (116, 120) radially overlaps with a portion 

In re claim 13, a first (115) of the separate piece snap-fits to the module (202) via coupling mechanism (250).

In re claim 14, Kadar-Kallen further discloses an outer component (122) defining part of a passage, see FIG. 4, through which the front connector portion (115) extends when the outer component (122) is mounted to the connector arrangement comprising plug (114), the outer component (122) being configured to screw onto the threaded region shown in FIG. 8.

In re claim 15, Kadar-Kallen further discloses a lock nut (122) as claimed.

In re claim 16, Kadar-Kallen further discloses an optical cable (106) including an optical fiber (262), the optical cable (106) being secured to the rear cable entrance location (36) of the connector arrangement comprising plug (114), the optical fiber (262) being supported by the ferrule (FIG. 4, FIG. 5).

In re claim 17, Kadar-Kallen further discloses a sealing member (260) as claimed.

In re claim 21, the threaded region shown in FIG. 8 has a generally rounded cross-sectional profile while the front connector portion (115) has a generally rectangular cross-sectional profile as seen in FIG. 4.

In re claim 24, as seen in FIG. 5, the seal (210) is positioned rearward of a longitudinal midpoint of the connector arrangement comprising plug (114),
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 22 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lu as applied to claim 2 above, and further in view of Patent Pub. No. US 2008/0317415 A1 to Hendrickson et al. (“Hendrickson”).  Hendrickson was applied in a prior Office action.
In re claims 22 and 23, Lu only differs in that he does not teach a pulling cap mounted over his connector arrangement, the pulling cap being configured to screw onto the threaded region (66), the pulling cap having a closed end that covers the ferrule (100) of the connector arrangement when the pulling cap is mounted over the connector arrangement.  Hendrickson, on the other hand, teaches a pulling cap (31) mounted over a connector arrangement (32, 43), the pulling cap being configured to screw onto a threaded region (65) of the connector arrangement, the pulling cap (31) having a closed end that covers a ferrule (45) of the connector arrangement (32, 43) when the pulling cap (31) is mounted over the connector arrangement (32, 43).  See paragraphs [0026]-[0029] of Hendrickson. In order to pull the connector arrangement of Lu through a conduit, the pulling cap (31) of Hendrickson would have been modified, if necessary, to screw onto the threaded region (66) of Lu, such that the closed end of pulling cap (31) covers the ferrule (100) of Lu when the pulling cap (31) is mounted over the connector arrangement 	of Lu, thereby obtaining the invention specified by claims 22 and 23.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to obtain the invention 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Omar R Rojas/Primary Examiner
Art Unit 2883                                                                                                                                                                                                        


September 29, 2021